Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated May 24, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Objections
Claims 15, 22, 33, 162 and 168 have been objected to because of minor informalities.
	The objection of claims 15, 22, 33, 162 and 168 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
I.	Claims 1, 4, 6, 8-9, 15, 17, 22, 29, 33, 35, 40, 44, 54, 65, 163 and 169 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1, 4, 6, 8-9, 15, 17, 22, 29, 33, 35, 40, 44, 54, 65, 163 and 169 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in 

view of Applicant’s amendment.

II.	Claims 15 and 17 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claims 15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claims 15, 17, 35, 40 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15
	line 9, “the CO2 gas” lacks antecedent basis.

Claim 35
	line 4, “the solvent phase” lacks antecedent basis.


II.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	lines 2-3, recite “providing an electrolyte comprising CO2 and glycerol in an electrochemical reaction unit”.
	line 7, recites “wherein the electrolyte further comprises water and monovalent cations”.

Claim 17
	lines 1-4, recite “wherein the absorbent solution comprises water, potassium ions as the monovalent ions, and the glycerol, and the absorption reactor is operated at temperature conditions between 15°C and 40°C”.

	The electrolyte comprises CO2, glycerol, water and monovalent cations (claim 1).
	The absorbent solution comprises water, potassium ions as the monovalent ions, and the glycerol (claim 17).
The potassium ions as the monovalent ions and the glycerol recited in claim 17 are the subsequent mentions of the glycerol and the monovalent cations recited in claim 1. 
It is unclear from the claim language how the same glycerol and monovalent cations are in both the electrolyte in the electrochemical reaction unit and the absorbent solution in the 

absorption reactor. Are they split between the two? 

III.	Claim 35, 40 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 33
	lines 5-6, recite “subjecting the reaction mixture to solvent extraction by contacting the reaction mixture with a solvent capable of solubilizing the glycerol”.

Claim 35
	line 3, recites “supplying the reaction mixture and a solvent to an extractor”.

	In the solvent extraction, the reaction mixture is contacted with a solvent capable of solubilizing the glycerol (claim 33) and a solvent is supplied to the extractor (claim 35). 
It is unclear from the claim language if there are two solvents in the extractor, i.e., the solvent capable of solubilizing the glycerol and the solvent.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 4, 6, 8-9, 15, 17, 22, 29, 33, 35, 40, 44, 54 and 65 define over the prior art of 

record because the prior art does not teach or suggest a process for producing glycerol carbonate comprising the steps of providing and applying as presently claimed.
Claims 162-166 define over the prior art of record because the prior art does not teach or suggest a process for producing glycerol carbonate comprising the steps of providing, applying and reducing as presently claimed.
Claims 167-169 define over the prior art of record because the prior art does not teach or suggest a process for producing glycerol carbonate comprising the steps of providing, applying and separating as presently claimed.
The prior art does not contain any language that teaches or suggests the above. CN 102383142 and Wang et al. do not teach wherein the electrolyte further comprises water and monovalent cations such that the CO2 is at least partly in the form of dissolved CO2/bicarbonate/carbonate ions; reducing an electrolyte viscosity by heating the electrolyte or diluting the electrolyte; and wherein the separating comprises withdrawing a reaction mixture comprising the electrolyte and the glycerol carbonate from the electrochemical reaction unit and subjecting the reaction mixture to solvent extraction by contacting the reaction mixture with a solvent capable of solubilizing the glycerol, to produce a glycerol carbonate depleted fraction comprising glycerol and a glycerol carbonate enriched fraction comprising the solvent. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 15, 17, 35, 40 and 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in 

this Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 30, 2021